DETAILED ACTION
Examiner’s Reason for Allowable Subject Matter
Prior art of record taken alone or in combination failed to disclose transmitting circuitry configured to transmit, to a user equipment, a first type system information block, the first type system information block being used for minimum system information, the minimum system information comprising scheduling information and plural indications, each of the plural indications indicating whether or not a corresponding second type system information block is provided on-demand;
receiving circuitry configured to receive a request for transmission of a corresponding second type system information block, in a case where one of the plural indications indicates that the corresponding second type system information block is provided on-demand; and, the transmitting circuitry being configured to transmit, based on the scheduling information, the corresponding second type system information block;
wherein the scheduling information indicates scheduling of the transmission of the corresponding second type system information block.
Claims 1-4 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should" preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647